The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of the Claims
Claims 3-14, 20-40, and 42-60 and 69 had been cancelled previously.  Claims 1, 2, 15-19, 41, 61-68 and 70-73 are pending.  Claim 41 stands withdrawn as being directed towards a non-elected invention. Claims 1, 2, 15-19, 61-68, and 70-73 are under current examination.
The claims are being examined in view of the species election for cationic surfactant of imidazolium ions of the formula (V), recited in claim 30 of the claims filed on 06/27/2019 and recited in amended claim 1 of the claims filed on 11/08/2019.  


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 2, 16-19, 61-64, 66, and 70-73 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nir et al. (US PGPub No. 2004/0087447; publication date: 05/06/2004; cited in the IDS filed on 03/01/2018) in view of Hatton et al (US Patent No. 4,459,150; issue date: 07/10/1984; cited in the IDS filed on 03/01/2018) and Behrens et al. (J Chem Phys Vol 115, No. 14, pages 6716-6721; publication date 01/8/2001; cited in the IDS filed on 03/01/2018) and further in view of Nennemann et al (US 2009/0170705; publication date: 07/02/2009; of record), Curtis et al. (US Patent No. 5,462,915; issue date: 10/31/1995; cited in the IDS filed on 03/01/2018), and Zhang (US PGPub No. 2010/0331182; publication date: 12/30/2010; cited in the IDS filed on 03/01/2018).


The claims are being examined in view of the species election for cationic surfactant of imidazolium ions of the formula (V), recited in claim 30 of the claims filed on 06/27/2019 and recited in amended claim 1 of the claims filed on 11/08/2019.  

Nir discloses a controlled release formulation for anionic herbicides (title) comprising an anionic herbicide bound to a micelle or vesicle, which is, in turn adsorbed to clay mineral (abstract; limitations of instant claims 1, 62, and 63; the examiner notes that a micelle is a structure wherein the hydrophobic moieties of an amphipathic molecule, i.e. the hydrophobic moieties of Nir’s cationic surfactants, are bound together as required by instant claim 63).  The micelle is comprised of cationic surfactants, and specifically quaternary amine surfactants (para 0021).  Thus, the formulation comprises anionic herbicide bound to cationic surfactant in the form of micelles, which are in turn bound to the clay (i.e. a particulate sorbent; limitations of instant claim 1).  The active agent is present in example compositions at amounts over 0.1 % weight relative to the total weight of the composition (table 1, page 3; limitations of instant claims 1 and 17; moreover it would be a matter of routine testing for one of ordinary skill to arrive at an effective concentration of herbicide; see MPEP 2144.05).  The formulations are mixed with water prior to application to the soil (i.e. the formulation is aqueous; para 0056; limitation of instant claim 1).  With regard to the limitations on ratio of dicamba to cationic surfactant and cationic surfactant to particulate sorbent recited in instant claim 1, table 1 on page 3 also provides a ratio of particulate sorbent to cationic surfactant that one of skill could use as a starting point for routine optimization of the amounts of each ingredient in the formulation, which would naturally vary somewhat depending upon which active agent, surfactant, and particulate sorbent were used. See MPEP 2144.05 which indicates that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The pH of the formulation is greater than 6 (abstract).  This overlaps with the range required by instant claim 19.   See MPEP 2144.05 regarding overlapping ranges:  “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In the instant case, pH affects charge, and the formulation disclosed by Nir requires optimal electrostatic interactions therefore it would have been routine in the art to adjust pH to reach an optimal level for binding among the particulate sorbent, the micelle, and the anionic herbicide.  
Nir discloses an aqueous herbicidal formulation, the formulation comprising: an anionic herbicide, a particulate sorbent, and a cationic surfactant, wherein: the cationic surfactant is bonded to the particulate sorbent and the anionic herbicide is bonded to the cationic surfactant bound to the particulate sorbent, and the concentration of anionic herbicide is at least about 0.1 wt%.  Nir differs from instant claim 1 in that the clay sorbent does not contain at least 50% silica and in that the quaternary ammonium surfactant differs structurally from the elected species of quaternary ammonium surfactant according to formula (V).
Silica sorbents were known in the agrochemical art to have negative charge and therefore it would have been prima facie obvious at the time of the instant invention to replace the clay sorbents disclosed by Nir with a negatively charged silica sorbent:  Hatton discloses that particulate silica (i.e. 100 % silica; limitation of instant claims 1 and 2) was a known particulate sorbent for agrochemical compositions at the time of the instant invention (col 26, lines 10-11 and 15).  Behrens discloses that silica was known at the time of the instant invention to have negative surface charge (page 6716, left col, lines 6-10).  As the invention of Nir requires a negatively charged sorbent, and silica particles were known at the time of the instant invention to be negatively charged sorbents, the examiner considers the difference between the composition disclosed by Nir and the instant invention as claimed to be a matter of simple substitution of one known element for another known to serve the same purpose, absent unexpected results.  Please refer to MPEP 2143(I)(B).
With regard to the elected species quaternary ammonium surfactant according to formula (V) recited in instant claim 1, Nir discloses that the micelles are formed from positively charged organic cations having large hydrophobic moieties in their structure, and specifically quaternary ammonium compounds (para 0020).  Nennemann, in the analogous art of agrochemical formulations having agrochemical active adsorbed to particulates, discloses that the quaternary ammonium compound 1-methyl-3-octylimidazolium (i.e. R40 = C1 and R35 = C8 (noting the symmetry of the molecule); limitations of instant claims 1, 67 , 68, 71, and 73), as well as other compounds falling within the metes and bounds of formula (V) as recited in instant claim 1, were known for improving adsorption of agrochemical actives to negatively charged particulates (para 0136 discloses imidazolium quaternary ammonium cations as preferred cations for modifying the particulate sorbents; para 0112 discloses unmodified clay minerals as starting materials the formulation; para 0115 describes the modifiers of the clay minerals as including amine based compounds - i.e. the quaternary ammonium compounds that are detailed in para 0136).  
It would have been prima facie obvious to use 1-methyl-3-octylimidazolium, or the other related quaternary ammonium imidazolium cations disclosed by Nennemann, as the quaternary ammonium compound in Nir’s invention because one of ordinary skill in the art would have recognized this substance as suitable to increase binding of agrochemicals to particulate sorbents.  Please refer to MPEP 2144.07 regarding art-recognized suitability.  
The relevant disclosures of Nir, Hatton, Behrens, and Nennemann are set forth above.  Nir discloses a formulation to reduce leaching of negatively charged herbicides; however, none of these references discloses using the specific herbicide, dicamba, as required by instant claim 1.  Formulating other negatively charged herbicides that also exhibit problems with leaching according to the teachings of Nir would have been prima facie obvious at the time of the instant invention because this represents use of a known technique to improve similar products in the same way.  See MPEP 2143(I)(C).  Curtis discloses that dicamba was known to leach from soil rapidly and this diminished its utility (col 5, lines 57-58).  Dicamba (CAS Registry No. 1918-00-9) also has a carboxylic acid moiety that would be non-protonated at the pH range disclosed for the invention of Nir and would therefore also be negatively charged. Therefore, for the reasons set forth above, formulating dicamba according to the invention of Nir would have been prima facie obvious at the time of the instant invention.  Curtis discloses further that potassium and diglycolamine dicamba salts (col 2, lines 46-65) were also known at the time of the instant invention, therefore formulating these salts according to the method disclosed by Nir would also have been prima facie obvious for the reasons set forth supra, absent unexpected results (limitations of instant claims 64 and 66).  
With respect to the limitation of instant claims 1, 70, and 72 regarding the molar ratio of cationic surfactant to anionic herbicide, the examiner considers it a matter of routine optimization to discover the optimal ratio of herbicide to surfactant for any given anionic herbicide formulated according to the teachings of Nir.  Absent evidence that the range required by the instant claims is critical to the invention, the examiner does not consider these limitations to patentably distinguish over the prior art.  Please refer to MPEP 2144.05 regarding the obviousness of ranges.  
The relevant disclosures of Nir, Hatton, Behrens, Nennemann and Curtis as set forth above, render obvious an aqueous herbicidal formulation, the formulation comprising: dicamba, a particulate sorbent, and a cationic surfactant, wherein: the cationic surfactant is bonded to the particulate sorbent and the anionic herbicide is bonded to the cationic surfactant bound to the particulate sorbent, the particulate sorbent has a silica content of at least about 50 wt %, and the concentration of anionic herbicide is at least about 0.1 wt%.  
Claim 1 requires that an additional herbicide ion be present in the composition.  Adding the herbicide, an amine salt of glyphosate to a composition comprising dicamba formulated according to the teachings of Nir would have been prima facie obvious in view of Zhang, who indicates that this particular combination of herbicides, dicamba and glyphosate, was in use at the time of the instant invention (abstract).  The skilled Artisan would have been motivated to add a glyphosate salt to a dicamba formulation because the combination is particularly effective for crops that are resistant or tolerant to both glyphosate and dicamba (abstract).  
With respect to the limitation of instant claim 16 that the particulate sorbent has a negative surface charge at pH of from about 2-3, as noted above, silica particles have a negative charge.  
With respect to the limitation of instant claims 18 and 61 that the herbicide is present in a proportion of from about 10 to about 800 g a.e./L or about 300 to about 450 g a.e./l., Nir is silent with respect to the final herbicide concentration in the product for end use; however the examiner considers reconstituting at a desired concentration for application to a field, for example, to be a matter of routine, absent unexpected results.  Please see MPEP 2144.05(II)(A) , which states that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nir et al. (US PGPub No. 2004/0087447; publication date: 05/06/2004; cited in the IDS filed on 03/01/2018) in view of Hatton et al (US Patent No. 4,459,150; issue date: 07/10/1984; cited in the IDS filed on 03/01/2018), Behrens et al. (J Chem Phys Vol 115, No. 14, pages 6716-6721; publication date 01/8/2001; cited in the IDS filed on 03/01/2018), Nennemann et al (US 2009/0170705; publication date: 07/02/2009; of record), Curtis et al. (US Patent No. 5,462,915; issue date: 10/31/1995; cited in the IDS filed on 03/01/2018), and Zhang (US PGPub No. 2010/0331182; publication date: 12/30/2010; cited in the IDS filed on 03/01/2018) as applied to claims 1, 2, 16-19, 61-64, 66, and 70-73 above, and further in view of Lee (US PGPub No. 2012/0309621; publication date: 12/06/2012, available as prior art under 35 USC 102(e), claiming priority to US Provisional Application No. 61/472,062; filing date: 04/02/2011; cited in the IDS filed on 03/01/2018).

Regarding claim 15, the relevant disclosures of Nir, Hatton, Behrens, and Nennemann are set forth above.  None of these references discloses the BET surface area of the particulate sorbent; however silica particles with BET surface areas falling within the range required by instant claim 15 were available at the time of the instant invention (Lee, para 0029, with support in Provisional Application No. 61/472,062 on pages 6-7).  The examiner considers arriving at the surface area required by the instant invention to be a matter of optimizing adsorption to the particulate matter as amount of adsorption increases proportionally with the amount of surface area.  Absent unexpected results, the examiner does not consider the limitation of instant claim 15 to patentably distinguish over the prior art.  Please refer to MPEP 2144.05 regarding the obviousness of ranges.  

Claims 65, 67, and 68 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nir et al. (US PGPub No. 2004/0087447; publication date: 05/06/2004; cited in the IDS filed on 03/01/2018) in view of Hatton et al (US Patent No. 4,459,150; issue date: 07/10/1984; cited in the IDS filed on 03/01/2018) and Behrens et al. (J Chem Phys Vol 115, No. 14, pages 6716-6721; publication date 01/8/2001; cited in the IDS filed on 03/01/2018) and further in view of Nennemann et al (US 2009/0170705; publication date: 07/02/2009; of record), Curtis et al. (US Patent No. 5,462,915; issue date: 10/31/1995; cited in the IDS filed on 03/01/2018), and Zhang (US PGPub No. 2010/0331182; publication date: 12/30/2010; cited in the IDS filed on 03/01/2018) as applied to claims 1, 2, 16-19, 61-64, 66, and 70-73 above and further in view of Wright et al. (WO 2011/019652; publication date: 02/17/2011).  

the relevant disclosures of Nir, Hatton, Behrens, and Nennemann are set forth above.  None of these references discloses the specific dicamba salts required by claims 65, 67, and 68; however, such was well-known in the art at the time of the instant invention. 
Wright discloses that monoethanolamine and diethanolamine salts were known dicamba salts in addition to potassium dicamba salts (0012). 
It would have been prima facie obvious to add either the monoethanolamine or the diethanolamine salt to the composition of Nir/Hatton/Behrens/Nennemann because these substances were known to serve the same purpose at the time of the instant invention.  See MPEP 2144.06.  

Response to Arguments
Applicant's arguments filed 06/23/2022 have been fully considered but they are not persuasive. 

On pages 7-11, Applicant cites arguments and declarations presented in prior responses.
The obviousness conclusion is maintained for reasons of record.  These previous arguments and declarations have been fully responded to in several Office actions.  See, for example, pages 10-17 of the final Office action mailed 08/06/2021 and pages 10-12 of the Office action mailed 03/28/2022.  

Conclusion
No claims are allowed.                    

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                         
                                                                                                                                      Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/           Primary Examiner, Art Unit 1617